DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,693,795 B2 to Avneri et al. Although the claims at issue are not identical, they are not patentably distinct from each other because :
Claim 1 to Avneri et al. discloses a medical device for minimally invasive removal of tissue from a body lumen, comprising: a sheath having a proximal and a distal end; and a tool configured to pass through the sheath and configured to transition from a crimped state to a deployed state and to a closed state, wherein the tool forms an aperture at a distal end, the distal end of the tool having at least one tube loop and at least one wire loop, wherein the at least one wire loop extends distally from the at least one tube loop to form the aperture in the deployed state, and wherein the tool is configured to dissect tissue in the deployed state. Since application claim 1 is anticipated by claim 1 to Avneri et al., the claims are not patentably distinct.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 31, 32, 36, 40-45, & 48-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US Pub. No. 2014/0276809 A1).
Regarding claim 1, Smith et al. disclose a medical device (Figs. 1, 2, 3A-3B) for minimally invasive removal of tissue from a body lumen, comprising: a sheath 102 (Fig. 1) having a proximal and a distal end; and a tool 200 (Figs. 1, 2, 3A-3B) configured to pass through the sheath 102 (through channel 108C of sheath 102 - paragraph [0044]) and configured to transition from a crimped state to a deployed state and to a closed state, wherein the tool 200 forms an aperture 223 (Figs. 3A-3B) at a distal end, the distal end of the tool 200 having at least one tube loop 204 (Figs. 3A-3B) and at least one wire loop 210A,B (Figs. 3A-3B), wherein the tool 200 is configured to dissect tissue in the deployed state.  
Regarding claim 31, Smith et al. further disclose wherein the tool 200 in the deployed state has a radial force and wherein the tool is configured to allow adjustment of at least one of the radial force and the aperture (adjustment between Fig. 3A and Fig. 3B).  
Regarding claim 32, Smith et al. further disclose wherein the at least one tube loop  204 has an adjustable outward angle (since the tube loop expands as it is deployed through the sheath channel, the outward angle adjusts as the loop is moved axially back and forth through the sheath between deployed and retracted positions) and wherein the adjustment of the radial force takes place by pushing the at least one wire loop 210A,B along a longitudinal axis of the sheath (wire loop 210A,B is manipulated to adjust the radial force on the tissue by controlling the closure and movement of the snare loop 206 - it is seen from Fig. 3A to Fig. 3B that this adjustment occurs when the wire loop 210A,B is moved axially within proximal member 202, which is axially aligned with the sheath, thereby meeting the ‘axially back and forth through the sheath’ limitation).  
Regarding claim 36, Smith et al. further disclose wherein the tool includes a directional feature (aperture 223 - Figs. 3A-3B) that ensures order and orientation of the at least one tube loop 210A,B (directs the tube loop 210A,B from orientations Fig. 3A to Fig. 3B).
Regarding claim 40, Smith et al. further disclose wherein the at least one tube loop 204 forms a cross-section of the device that has a generally circular shape (Figs. 3A-3B).  
Regarding claim 41, Smith et al. further disclose wherein the at least one tube loop 204 is expandable (from within the sheath; paragraph [0044]).  
Regarding claim 42, Smith et al. further disclose wherein the at least one tube loop 204 is radially expandable (folded/collapsed within the sheath to extended outside the sheath is considered radial expansion; paragraph [0044]).  
Regarding claim 43, Smith et al. further disclose wherein the tool 200 is at least one of self-expandably, slideably and rotatably disposed in the sheath 102 (paragraph [0044]).  
Regarding claim 44’s limitation ‘wherein the at least one tube loop is configured to remove a plaque from an arterial wall’, it is considered that since the tube loop of Smith et al. meets all of the structural requirements of the claim, it would be capable of any disclosed function associated therewith; it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  
Regarding claim 45, Smith et al. further disclose wherein the at least one tube loop 204 is adjustable (the tube loop is flexible to be collapsed within the sheath and then expanded outside of the sheath so it is considered that each axial movement between the collapsed and expanded states are adjustments and, therefore, the tube loop is considered to be adjustable).  
Regarding claim 48, Smith et al. further disclose wherein the at least one tube loop 204 is an arch having two legs (2 segments - one that houses the wire loop portion 210A and the other that houses the wire loop portion 210B) along a longitudinal axis of the sheath 102 in the deployed state.  
Regarding claim 49, Smith et al. further disclose wherein the arch has a curved symmetrical structure spanning an opening (Fig. 3A).  
Regarding claim 50, Smith et al. further disclose wherein the at least one wire loop 210A,B is a monofilament wire of shape memory material (‘nitinol’ - paragraph [0036]).  
Regarding claim 51, Smith et al. further disclose wherein the at least one wire loop 210A,B is made of nitinol (paragraph [0036]).  
Regarding claim 52, Smith et al. further disclose wherein the at least one tube loop 204 is hollow to surround the at least one wire loop 210A,B in the crimped state, and wherein the at least one wire loop 210A,B is exit-able/extendable from the at least one tube loop 204 (Fig. 3A configuration to Fig. 3B configuration).  
Regarding claim 53, Smith et al. further disclose wherein a diameter of the at least one wire loop 210A,B (considered to be referencing the diameter of the wire) is less than an inner diameter of the at least one tube loop 204 (diameter of the wire 210A,B is less than an inner diameter of the tube 204 so that it can be received and move freely within; Figs. 3A-B).  
Regarding claim 54’s limitation ‘wherein the minimally invasive removal of tissue is percutaneous access removal of tissue’, it is considered that since the tube loop of Smith et al. meets all of the structural requirements of the claim, it would be capable of any disclosed function associated therewith; it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  
Regarding claim 55’s limitation ‘wherein the device is configured for the minimally invasive removal of tissue in an endarterectomy’, it is considered that since the tube loop of Smith et al. meets all of the structural requirements of the claim, it would be capable of any disclosed function associated therewith; it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 56’s limitation ‘wherein the device is configured for the minimally invasive removal of blood clot in an embolectomy’, it is considered that since the tube loop of Smith et al. meets all of the structural requirements of the claim, it would be capable of any disclosed function associated therewith; it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  
Regarding claim 57’s limitation ‘wherein the device is configured for the minimally invasive removal of renal calculi in an urolithotomy’ it is considered that since the tube loop of Smith et al. meets all of the structural requirements of the claim, it would be capable of any disclosed function associated therewith; it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)
Regarding claim 58’s limitation ‘wherein the device is configured for the minimally invasive removal of tissue in a pulmonary embolism’ it is considered that since the tube loop of Smith et al. meets all of the structural requirements of the claim, it would be capable of any disclosed function associated therewith; it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Allowable Subject Matter
Claims 33-35, 37-39, 46, & 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 33, the prior art fails to disclose, teach, or suggest wherein the at least one wire loop has varying degrees of rigidity; regarding claim 34, the prior art fails to disclose, teach, or suggest wherein the at least one tube loop and the at least one wire loop comprises three levels of loops; regarding claim 37, the prior art fails to disclose, teach, or suggest a multilumen segment that is configured to house at least a portion of the at least one tube loop, wherein the directional feature includes the tube loop having a portion with an oval cross- sectional shape and a central lumen of the multilumen segment having an oval cross-sectional shape; regarding claim 38, the prior art fails to disclose, teach, or suggest a multilumen segment that is configured to house at least a portion of the tube loop; regarding claim 46, the prior art fails to disclose, teach, or suggest wherein the at least one tube loop comprises a sharp element at the distal end.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        August 7, 2022